Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 2, 2015

                                      No. 04-14-00875-CV

                                IN THE MATTER OF S.O.W.,

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1994-JUV-2115
                           Honorable Laura Parker, Judge Presiding


                                         ORDER

        Appellant, a juvenile certified to be tried as an adult, was convicted of capital murder and
sentenced to life imprisonment on November 12, 1996. Appellant appealed and this court
affirmed the trial court’s judgment in an opinion issued on May 20, 1998. See Williams v. State,
974 S.W.2d 324 (Tex. App.—San Antonio 1998, pet. ref’d), cert. denied, 528 U.S. 908 (1999).
Appellant recently filed a new notice of appeal and motion to set aside the judgment seeking to
challenge the juvenile court’s transfer order signed on October 18, 1994 in which it waived its
jurisdiction and transferred appellant to the criminal district court for prosecution as an adult.
See TEX. FAM. CODE ANN. § 54.02 (West 2014) (establishing the procedures for waiver of
juvenile court jurisdiction and certification for trial as an adult).

       Prior to January 1, 1996, an immediate appeal from a section 54.02 transfer order could
be taken directly from the juvenile court to the court of appeals in the manner of civil cases. See
Moon v. State, 451 S.W.3d 28, 39 (Tex. Crim. App. 2014) (citing Acts 1973, 63d Leg., ch. 544, §
1 p. 1483, eff. Sept. 1, 1973, codified at TEX. FAM. CODE ANN. 56.01(a)—(c)). In appellant’s
case, no immediate appeal was filed from the October 18, 1994 transfer order, and no issues
were raised challenging the transfer order in the direct appeal from appellant’s capital murder
conviction.

        Appellant’s current notice of appeal was filed in this court on December 15, 2014. Under
the applicable rules, a notice of appeal from the juvenile court’s October 18, 1994 transfer order
was due on November 17, 1994. See TEX. R. APP. P. 26.1 (requiring notice of appeal to be filed
within thirty days after the order or judgment is signed). Here, appellant’s notice of appeal was
filed twenty years after the deadline for filing the notice of appeal expired. See id.

      It is therefore ORDERED that appellant show cause in writing within thirty (30) days
from the date of this order why this appeal should not be dismissed for want of jurisdiction.
See TEX. R. APP. P. 42.3(a). If appellant fails to respond within the time provided, this appeal
will be dismissed. See TEX. R. APP. P. 42.3(c). All deadlines in this matter are suspended
pending resolution of the jurisdictional issue.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court